UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 9, 2017 XENON PHARMACEUTICALS INC. (Exact name of Registrant as Specified in Its Charter) Canada 001-36687 98-0661854 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200-3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (Address of principal executive offices including zip code) (604) 484-3300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On March 9, 2017, Xenon Pharmaceuticals Inc. (the “Company”) announced the meeting, record date and certain other information relating to its 2017 annual meeting of shareholders pursuant to a filing submitted to the System for Electronic Document Analysis and Retrieval (“SEDAR”) in Canada.
